        Case
          Case
             3:19-cv-00104-JMM
               3:02-at-06000 Document
                                Document
                                      48 1Filed
                                             Filed
                                                 01/16/19
                                                   01/16/19Page
                                                             Page
                                                                1 of
                                                                  1 of
                                                                     1313



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


LOLA DAVIS-HINKLE,                          JURY TRIAL DEMANDED

                   Plaintiff,               Civ. No. _____________

v.

ANNA KHODZHAYEVA-MARIANO,
D.M.D., PC t/d/b/a MODERN SMILE,
ANNA KHODZHAYEVA-MARIANO,
D.M.D., and CAROL PALKO,

                   Defendants.



                                  COMPLAINT

      Plaintiff, Lola Davis-Hinkle, by her counsel, Law Office of Peter C. Wood,

Jr., PC, and Anders Law Offices, LLC, brings this action against Defendants, Anna

Khodzhayeva-Mariano, D.M.D., PC t/d/b/a Modern Smile, Anna Khodzhayeva-

Mariano, D.M.D, and Carol Palko. Plaintiff alleges upon knowledge as to herself

and her own acts, and otherwise upon information and belief, as follows:

                                 INTRODUCTION

      1.    Plaintiff Lola Davis-Hinkle (“Plaintiff”) brings the instant action to

redress harm caused by Defendants’ willful violations of her rights as secured by

the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. 201 et seq.

(“FLSA”).
        Case
          Case
             3:19-cv-00104-JMM
               3:02-at-06000 Document
                                Document
                                      48 1Filed
                                             Filed
                                                 01/16/19
                                                   01/16/19Page
                                                             Page
                                                                2 of
                                                                  2 of
                                                                     1313



      2.    Plaintiff, a competent and experienced Expanded-Functions Dental

Assistant with a solid employment history, was recruited by Defendant Anna

Khodzhayeva-Mariano, D.M.D. (“Khodzhayeva”) to join her dental practice,

Defendant Anna Khodzhayeva-Mariano, D.M.D., PC t/d/b/a Modern Smile

(“Modern Smile”) in or around May 2016.

      3.    Throughout the course of her employment at Defendant Modern

Smile, Plaintiff was by all accounts a model employee, maintaining a flawless

disciplinary record and implementing a series of operational improvements to

increase revenue and patient intake.

      4.    On March 14, 2018, Defendant Khodzhayeva and Defendant Modern

Smile’s Clinical Manager, Defendant Carol Palko (“Palko”) (together with Modern

Smile and Khodzhayeva, “Defendants”) enacted a written policy which provided

that employees who did not punch-in at the beginning of their shifts would have

their wages docked, regardless of the amount of time that they actually worked, in

violation of the FLSA.

      5.    Plaintiff immediately complained to members of Defendant Modern

Smile’s management, including Defendant Palko, that the policy was unlawful, and

thereafter contacted an attorney and a representative from the United States

Department of Labor (“DOL”), both of whom advised Plaintiff that the policy

violated the FLSA.

                                         2
           Case
             Case
                3:19-cv-00104-JMM
                  3:02-at-06000 Document
                                   Document
                                         48 1Filed
                                                Filed
                                                    01/16/19
                                                      01/16/19Page
                                                                Page
                                                                   3 of
                                                                     3 of
                                                                        1313



       6.      Following her conversations with legal counsel and the DOL, Plaintiff

again complained to Defendant Modern Smile’s management that the policy was

illegal.

       7.      The very next day, on March 15, 2018, Defendants Palko and

Khodzhayeva terminated Plaintiff’s employment, for the stated reason that Plaintiff

had “challenged” the legality of the policy.

       8.      Through their retaliatory conduct, Defendants violated the FLSA,

causing harm to Plaintiff, as further set forth below.

                                      PARTIES

       9.      Plaintiff is an adult individual and a former employee of Defendant

Modern Smile.

       10.     Defendant Modern Smile is a Pennsylvania corporation with a

principal place of business located at 330 West Butler Drive, Drums, Pennsylvania

18222.

       11.     At all times relevant and material herein, Defendant Modern Smile

acted by and through its agents, servants, and employees, each of whom acted in

the course and scope of their employment with and for said Defendant.

       12.     Defendant Khodzhayeva is an adult individual and served as the

President of Defendant Modern Smile at all times relevant and material herein.



                                           3
         Case
           Case
              3:19-cv-00104-JMM
                3:02-at-06000 Document
                                 Document
                                       48 1Filed
                                              Filed
                                                  01/16/19
                                                    01/16/19Page
                                                              Page
                                                                 4 of
                                                                   4 of
                                                                      1313



       13.      At all times relevant and material herein, Defendant Khodzhayeva

acted directly or indirectly in the interests of Defendant Modern Smile in relation

to Plaintiff.

       14.      Defendant Palko is an adult individual and was hired to serve as the

Clinical Manager of Defendant Modern Smile in early 2018.

       15.      At all times relevant and material herein, Defendant Palko acted

directly or indirectly in the interests of Defendant Modern Smile in relation to

Plaintiff.

                            JURISDICTION AND VENUE

       16.      This Court has jurisdiction over this action in accordance with 28

U.S.C. § 1331 because this civil action arises under a law of the United States and

seeks redress for violations of a federal law.

       17.      This Court may properly maintain personal jurisdiction over

Defendants because Defendants’ contacts with this Commonwealth and this

judicial district are sufficient for the exercise of jurisdiction over Defendants to

comply with traditional notions of fair play and substantial justice.

       18.      Venue is properly laid in this judicial district pursuant to

28 U.S.C. § 1391, as a substantial part of the acts or omissions giving rise to the

claims alleged herein occurred within this judicial district, and Defendants are

subject to personal jurisdiction in this district.

                                              4
         Case
           Case
              3:19-cv-00104-JMM
                3:02-at-06000 Document
                                 Document
                                       48 1Filed
                                              Filed
                                                  01/16/19
                                                    01/16/19Page
                                                              Page
                                                                 5 of
                                                                   5 of
                                                                      1313



                           FACTUAL ALLEGATIONS

        19.   Plaintiff began working in the dental industry as an Expanded-

Functions Dental Assistant in 2009.

        20.   Prior to joining Defendant Modern Smile, Plaintiff worked as an

Expanded-Functions Dental Assistant for Dr. Jerome Benz, D.M.D. for

approximately 7 years, where she gained considerable knowledge in her field.

        21.   Plaintiff first met Defendant Khodzhayeva at a continuing education

course in Philadelphia, Pennsylvania in early 2016.

        22.   Soon thereafter, Defendant Khodzhayeva recruited Plaintiff to join

Defendant Modern Smile.

        23.   Plaintiff commenced her employment at Defendant Modern Smile as

a part-time Expanded-Functions Dental Assistant in or around May 2016, and was

promoted to a full-time Expanded-Functions Dental Assistant in or around April

2017.

        24.   Plaintiff was paid $16.00 per hour, plus commissions based on each

teeth whitening procedure that she performed, and had been promised a raise to

$18.00 per hour along with health benefits by Defendant Khodzhayeva.

        25.   Throughout Plaintiff’s tenure at Defendant Modern Smile, she was a

model employee and, in fact, implemented a series of operational improvements to

increase revenue and patient intake, including a computerized inventory-tracking

                                         5
         Case
           Case
              3:19-cv-00104-JMM
                3:02-at-06000 Document
                                 Document
                                       48 1Filed
                                              Filed
                                                  01/16/19
                                                    01/16/19Page
                                                              Page
                                                                 6 of
                                                                   6 of
                                                                      1313



system and an in-office teeth whitening program, and was in the process of

finalizing a strategic partnership with a local sleep apnea center at the time of her

termination.

       26.     Plaintiff had no disciplinary history throughout the course of her

employment at Defendant Modern Smile.

       27.     At all times relevant and material herein, Defendant Khodzhayeva, as

the President of Defendant Modern Smile, exercised significant control over

decisions concerning Defendant Modern Smile’s day-to-day operations, hiring,

firing, promotions, personnel matters, work schedules, pay policies, and

compensation, and oversaw all of Defendant Modern Smile’s employees, including

Plaintiff.

       28.     Following Defendant Palko’s commencement of employment with

Defendant Modern Smile in early 2018, she was authorized by Defendant

Khodzhayeva to make decisions concerning Defendant Modern Smile’s day-to-day

operations, hiring, firing, promotions, personnel matters, and work schedules, and

to oversee all of Defendant Modern Smile’s employees other than Defendant

Khodzhayeva, including Plaintiff.

       29.     On or around March 14, 2018, Defendants Khodzhayeva and Palko

enacted a written policy (the “Policy”) which provided that employees who did not



                                           6
        Case
          Case
             3:19-cv-00104-JMM
               3:02-at-06000 Document
                                Document
                                      48 1Filed
                                             Filed
                                                 01/16/19
                                                   01/16/19Page
                                                             Page
                                                                7 of
                                                                  7 of
                                                                     1313



punch-in at the beginning of their shifts would have their wages docked, regardless

of the amount of time that they actually worked.

      30.    The Policy violated the FLSA.

      31.    On the same date that the Policy was enacted, Defendant Palko

presented Plaintiff with a copy of the Policy and requested that she sign the same.

      32.    Upon presenting Plaintiff with the Policy, Defendant Palko reiterated

the Policy’s purpose: that employees who did not punch-in at the beginning of their

shifts would have their wages docked, regardless of the amount of time that they

actually worked.

      33.    Plaintiff responded to Defendant Palko that she believed the Policy

was illegal, and was not comfortable signing the Policy.

      34.    Defendant Palko advised Plaintiff that if she did not sign the Policy,

she would be “let go.”

      35.    Plaintiff complied and signed the Policy.

      36.    Following the conclusion of her shift on March 14, 2018 – which was

prior to Defendant Modern Smile’s close of business – Plaintiff consulted with an

attorney and contacted a representative from the DOL concerning the Policy.

      37.    Both individuals advised Plaintiff that the Policy was unlawful.

      38.    Immediately thereafter, Plaintiff called Defendant Modern Smile’s

Office Manager, Mandy Shema (“Shema”), and explained that she had consulted

                                          7
        Case
          Case
             3:19-cv-00104-JMM
               3:02-at-06000 Document
                                Document
                                      48 1Filed
                                             Filed
                                                 01/16/19
                                                   01/16/19Page
                                                             Page
                                                                8 of
                                                                  8 of
                                                                     1313



with an attorney and a representative from the DOL, and that both persons had

advised her that the Policy was illegal.

      39.    Plaintiff therefore requested that the executed Policy be removed from

her personnel file.

      40.    Following her phone call to Shema, Plaintiff sent a text message to

Shema, as well as one of Plaintiff’s coworkers, complaining that the Policy

violated the FLSA.

      41.    Plaintiff’s text message to Shema stated, in relevant part:

             The Fair Labor Standards Act states that employees must
             receive pay for all time worked. This means that it is
             illegal to dock an employee’s wage for clocking-in late or
             if they forget to clock-in if they actually worked during
             the time the system missed. It is also illegal to do this as
             a disciplinary measure. Basically, hourly or exempt
             employees must get paid for the time they worked,
             regardless of what time they actually clocked-in. If they
             showed up and started working at 9:00, but forget to
             clock-in until 10:00, they must be paid from 9:00 onward
             anyway.

      42.    In the early evening on March 14, 2018, Shema, Defendant Palko, and

Defendant Khodzhayeva were observed holding an after-hours meeting.

      43.    Upon information and belief, Shema communicated Plaintiff’s

complaint to Defendants Palko and Khodzhayeva at the meeting.

      44.    The very next day, on March 15, 2018 – which was scheduled as

Plaintiff’s day off – Defendant Palko requested that Plaintiff report to the office.

                                           8
        Case
          Case
             3:19-cv-00104-JMM
               3:02-at-06000 Document
                                Document
                                      48 1Filed
                                             Filed
                                                 01/16/19
                                                   01/16/19Page
                                                             Page
                                                                9 of
                                                                  9 of
                                                                     1313



      45.    Upon Plaintiff’s arrival, Defendant Palko advised Plaintiff that she

and Defendant Khodzhayeva had decided to terminate her employment.

      46.    When Plaintiff questioned Defendant Palko as to the reason for her

termination, Defendant Palko responded, “Why did you have to send Mandy

[Shema] that text message?” and, “Why did you have to call your attorney friend?”

      47.    Defendant Palko then requested Plaintiff’s office keys and asked her

to leave the building.

      48.    Plaintiff immediately called Defendant Khodzhayeva, who was not

present in the office, in tears, and pleaded for her job back.

      49.    Plaintiff apologized for contacting an attorney and the DOL, and

explained that she simply had been attempting to understand her legal rights.

      50.    Defendant Kkodzhayeva responded that Plaintiff had “challenged” her

by questioning the legality of the Policy, and that the decision to terminate Plaintiff

was final.

      51.    Following Plaintiff’s termination, she sent a mutual friend of herself

and Defendant Kkodzhayeva to her former office to retrieve her personal items.

      52.    Plaintiff’s friend attempted to convince Defendant Kkodzhayeva to

reconsider Plaintiff’s termination, but Defendant Khodzhayeva reiterated her

position that Plaintiff was terminated for “challeng[ing]” the Policy, and stated that

the decision to terminate Plaintiff was final.

                                           9
       Case
         Case
            3:19-cv-00104-JMM
              3:02-at-06000 Document
                               Document
                                     48 1Filed
                                            Filed
                                                01/16/19
                                                  01/16/19Page
                                                            Page
                                                               1010
                                                                  of of
                                                                     1313



      53.    Through their conduct, Defendants Modern Smile, Palko, and

Khodzhayeva violated the FLSA.

      54.    Despite nearly 10 months of diligent searching, Plaintiff has been

unable to secure comparable employment, and remains unemployed.

      55.    Further, as a result of Defendants’ conduct, Plaintiff has suffered and

continues to suffer considerable emotional distress.

                                      COUNT I

VIOLATION OF THE FAIR LABOR STANDARDS ACT: RETALIATION
                  (Plaintiff v. All Defendants)

      56.    Plaintiff hereby incorporates the preceding paragraphs by reference as

though fully set forth at length herein.

      57.    At all times relevant and material herein, Defendant Modern Smile

had annual gross revenues in excess of $500,000.00, and engaged in commerce or

the production of goods for commerce and/or had employees handling, selling, or

otherwise working on goods or materials that had been moved in or produced for

commerce, including but not limited to teeth whitening materials manufactured and

sold by Ultradent Products, Inc., a Utah-based company.

      58.    In the alternative, at all times relevant and material herein, Plaintiff

engaged in commerce or the production of goods for commerce and/or handled,

sold, or otherwise worked on goods or materials that had been moved in or


                                           10
       Case
         Case
            3:19-cv-00104-JMM
              3:02-at-06000 Document
                               Document
                                     48 1Filed
                                            Filed
                                                01/16/19
                                                  01/16/19Page
                                                            Page
                                                               1111
                                                                  of of
                                                                     1313



produced for commerce, including but not limited to teeth whitening materials

manufactured and sold by Ultradent Products, Inc., a Utah-based company.

      59.    At all times relevant and material herein, Defendants were Plaintiff’s

“employer[s]” within the meaning of 29 U.S.C. § 203(d).

      60.    At all times relevant and material herein, Plaintiff was an “employee”

within the meaning of 29 U.S.C. § 203(e).

      61.    29 U.S.C. § 215(a)(3) provides that “it shall be unlawful for any

person . . . to discharge or in any other manner discriminate against any employee

because such employee has filed any complaint . . . under or related to [the

FLSA].”

      62.    Upon Defendants’ enacting of the unlawful Policy, Plaintiff: (i)

complained to Defendant Palko and Defendant Modern Smile’s Office Manager

that the Policy violated the FLSA; (ii) contacted legal counsel and the DOL

concerning the Policy; and (iii) requested that the executed Policy be removed

from her personnel file.

      63.    One day later, as a direct result of Plaintiff’s internal and/or DOL

complaint and/or consultation with legal counsel, Defendants terminated Plaintiff.

      64.    In fact, Defendants Palko and Khodzhayeva made clear to Plaintiff

that she was terminated for questioning the legality of the Policy.

      65.    Through their conduct, Defendants violated the FLSA.

                                         11
       Case
         Case
            3:19-cv-00104-JMM
              3:02-at-06000 Document
                               Document
                                     48 1Filed
                                            Filed
                                                01/16/19
                                                  01/16/19Page
                                                            Page
                                                               1212
                                                                  of of
                                                                     1313



      66.    Defendants’ retaliatory termination of Plaintiff constitutes a willful

violation of the FLSA sufficient to subject Defendants to liquidated damages.

      67.    The conducted engaged in by Defendants constitutes reckless

indifference to the rights of Plaintiff sufficient to subject Defendants to punitive

damages.

      68.    Plaintiff has been injured as a result of Defendants’ conduct in that

she has suffered, and continues to suffer, emotional distress, humiliation,

embarrassment, anguish, person hardship, career and social disruption,

psychological and emotional harm, economic losses, and lost employment

opportunities.

      69.    Due to Defendants’ willful FLSA violation, Plaintiff is entitled to

recover compensatory damages, front pay, liquidated damages, punitive damages,

and an award of reasonable attorneys’ fees and costs.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays that a judgment be entered in her favor and

against Defendants in the following respects:

      a)     An order awarding damages on all counts herein, including

compensatory damages, front pay, liquidated damages, and punitive damages;

      b)     An order awarding attorneys’ fees and expenses;

      c)     All other relief as the Court deems just and equitable.

                                          12
      Case
        Case
           3:19-cv-00104-JMM
             3:02-at-06000 Document
                              Document
                                    48 1Filed
                                           Filed
                                               01/16/19
                                                 01/16/19Page
                                                           Page
                                                              1313
                                                                 of of
                                                                    1313



                                JURY DEMAND

     Plaintiff hereby demands a jury trial on all issues so triable.

                                       Respectfully submitted,

                                       Law Office of Peter C. Wood, Jr., PC

Date: 1/16/2019                 BY: s/ Peter C. Wood, Jr.
                                    Peter C. Wood, Jr., Esq. (PA 310145)
                                    1170 Route 315, Suite 1
                                    Wilkes-Barre, PA 18702
                                    Phone: (570) 234-0442
                                    Fax: (570) 266-5402
                                    peter@pcwlawoffice.com
                                    Anders Law Offices, LLC

                                BY: s/ Bruce K. Anders
                                    Bruce K. Anders, Esq. (I.D. No. 39513)
                                    Robert Anders, Esq. (I.D. No. 323593)
                                    1170 Route 315, Suite 2
                                    Wilkes-Barre, PA 18702
                                    Phone: (570) 824-7739
                                    Fax: (570) 822-2774
                                    brucekanders@anderslawoffices.com
                                    robertanders@anderslawoffices.com


                                       Co-Counsel for Plaintiff Lola Davis-Hinkle




                                         13
